DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 2, 2022 in response to the previous Office Action (03/02/2022) is acknowledged and has been entered.
	Claims 1 and 3 – 8, 10 – 18 and 20 are currently pending.
	Claim 2, 9 and 19 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 2, 2022, with respect to claim amendments have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 and 3 – 8, 10 – 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art fails to disclose, suggest or teach the combination of an electronic device comprising: a touch screen including at least a first layer having a perforated hole formed in the first layer and a second layer having a region corresponding to the hole omitting pixels elements; a camera configured to capture an image through the hole; and at least one processor configured to: display an execution screen of an application, while the execution screen is displayed with a portion thereof completely surrounding the hole of the touch screen, receive, via the touch screen, a touch input on a portion of the touch screen, an initial contact area of the received touch input being over a portion of the execution screen surrounding at least a part of the hole, display a preview image received through the camera on the touch screen based on the touch input, wherein a portion of the preview image completely surrounds the hole of the touch screen, set a timer of the camera to capture the image based on a drag distance of the touch input from the portion of the touch screen, wherein time information of the timer is set to a time corresponding to the drag distance of the touch input, display, on the touch screen, a timer area including the time information of the timer, wherein a size of the timer area corresponds to the drag distance of the touch input, update the time information of the timer and decrease the size of the timer area according to an elapsing of the time, in response to determining that the time of the timer expires, capture the image using the camera, and display the captured image on the touch screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda et al. (US 2012/0011456) teaches timer 160 is a countdown timer with a counter. The counter value of the timer 160 is set by the controller 150 in accordance with the distance of the movement of the shutter button 310 caused by a drag operation on the shutter button 310. After the counter value is set, the timer 160 starts countdown of the counter value. As the counter value is counted down by a predetermined amount, the controller 150 changes the display of the shutter button 310 on the display 120. When the timer 160 has expired, the controller 150 causes the imaging section 110 to execute imaging of the object (¶62).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698